Per Curiam.

The defendant admits the debt, and does not pretend he had paid it, hut supposed his partner Richmond had paid it, and he takes upon himself the'burden of proving it, for he said he thought he could make that appear. This was sufficient to take the case out of the statute, and to cast upon the defendant the necessity of proving payment; and though the court might have been induced to have looked with a very indulgent eye upon the proof of the payment which might have been produced, yet here ?!one was attempted to be produced. í
Motion denied.